FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    December 11, 2018

Brooks Barfield, Jr.                            Erin Odle-Baird
BARFIELD LAW FIRM                               Assistant Criminal District Attorney
P. O. Box 308                                   235 East 3rd Street, Room 401
Amarillo, TX 79105-0308                         Hereford, TX 79045
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-18-00159-CR, 07-18-00160-CR, 07-18-00161-CR, 07-18-
         00162-CR, 07-18-00163-CR; Trial Court Case Number: CR-17H-112

Style: Jesus Gonzalez v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Roland D. Saul (DELIVERED VIA E-MAIL)
          Elaine Gerber (DELIVERED VIA E-MAIL)